Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/15/2021 has been entered.
Status of Claims & Rejections
This action is responsive to Applicant’s request for continued examination and arguments filed 03/15/2021.  Claims 1-4, 7-10, 12-17, 19, 20, 22, and 24-26 are currently pending.  
The rejection of claims 1, 3, 4, 7, 8, 12, 15, 17, 19, 22, 25 and 26 under 35 U.S.C. 103 as being unpatentable over Gurin (US 2003/0151030) in view of Hayes et al. (WO 2010/112605 A1) as previously set forth in the Final Office action mailed 09/14/2020 is maintained.
The rejection of claims 2, 9, 10, 13, 16 and 20 under 35 U.S.C. 103 as being unpatentable over Gurin (US 2003/0151030) in view of Hayes et al. (WO 2010/112605 A1) as applied to claims 1, 3, 4, 7, 8, 12, 15, 17, 19, 22, 25, and 26, and further in view of V.S. Sastri (“Green Corrosion Inhibitors, Theory and Practice,” John Wiley & Sons, maintained.
The rejection of claim 14 under 35 U.S.C. 103 as being unpatentable over Gurin (US 2003/0151030) in view of Hayes et al. (WO 2010/112605 A1) and V.S. Sastri (“Green Corrosion Inhibitors, Theory and Practice,” John Wiley & Sons, Inc., New Jersey, 2011) as previously set forth in the Final Office action mailed 09/14/2020 is maintained.
The rejection of claim 24 under 35 U.S.C. 103 as being unpatentable over Gurin (US 2003/0151030) in view of Hayes et al. (WO 2010/112605 A1) and further in view of V.S. Sastri (“Green Corrosion Inhibitors, Theory and Practice,” John Wiley & Sons, Inc., New Jersey, 2011) as applied to claims 1-4, 7-10, 12, 13, 15-17, 19, 20, 22, 25, and 26 above, and further in view of Lee et al. (WO 2010062002 A1) as previously set forth in the Final Office action mailed 09/14/2020 is maintained.
Response to Arguments
Applicant's arguments filed 03/15/2021 have been fully considered but they are not persuasive.  Regarding the 103 rejections of record, Applicant on pages 9-10 of the present response argues one of ordinary skill in the art would not look to combine the nanocomposite of Gurin (US 2003/0151030) with the composite of Hayes et al. (WO 2010/112605 A1) because: 1) many metals and metal oxides are powerful catalysts, epoxies are highly reactive compounds, and the metal oxides may catalyst or self-polymerize the epoxies that would make commercial use difficult, and 2) Gurin and Hayes et al. are from different fields, interpreted as an argument that the two references are from different fields of endeavor and are nonanalogous to one another.  Applicant’s .  
Applicant’s second argument regarding the references being from different fields of endeavor is not persuasive because both references are indeed from the same field of endeavor and are analogous prior art.  
Note that Gurin’s “nanocomposite” and compositions, articles, and uses thereof are so broadly defined it is actually commensurate with what a person of ordinary skill in the art would regard as a composite, or a material made of two or more elements.  See para. 0010-0011 of Gurin defining “nanocomposite” as “carrier media comprised of nanoscale particles”, interpreted as meaning carrier media comprising nanoscale particles, where the term “nanoscale” is also defined as “particles having a mean average diameter of less than 1 micron meter”.  Gurin also teaches providing large particles to the “nanocomposite” by teaching some powders having average particle sizes of up to 100 microns, too (para. 0024 and 0058).  
Gurin teaches the “nanocomposites are blended into a carrier media” (para. 0040), “the nanocomposite is compatible with a wide range of carrier media” (para. 0054), are useful as a “coating” (para. 0040, 0054, and 0081) as well as a “paint” (para. 0054 and 0124), and possess electrically conductive and corrosion preventative properties (para. 0002, 0029, 0034, 0056, 0066, 0082, 0087, etc.).  Gurin further teaches epoxies are a preferred and exemplary carrier media, as described above.  The totality of these cited teachings of Gurin amount to nanoscale and microscale particles blended into an epoxy useful as a coating or paint containing electrically conductive and corrosion preventative properties.  
On the other hand, Hayes et al. is drawn to an “anti-corrosive coating composition” comprising a “film-forming resin” (title and abstract), where the film forming resin preferably comprises an “epoxy resin” (page 4 lines 5-15) suitable for use as a “coating”, described above, as well as a “paint” (the examples beginning on page 14 describe the “Preparation of Paint samples”; page 10 lines 8-31 to describe the coating composition is generally used as a primer, intermediate coat, or a topcoat, i.e., a paint, with anti-corrosive properties).  
Likewise, the paragraphs [0001]-[0004], [0017], [0035], [0046], and [0050] of the present application’s original specification indicate the present invention is drawn to an epoxy-containing anticorrosion coating material for coating a substrate, i.e., a coating or paint.  
Both references are ultimately drawn to epoxy-containing coating and/or paint compositions, and are therefore from the same field of endeavor as the claimed invention as well as with one another.  A reference is analogous art to the claimed invention if the reference is from the same field of endeavor as the claimed invention (even if it addresses a different problem).  See MPEP 2141.01(a).
Accordingly, the references are certainly combinable, and at the time the present invention was made it would have been obvious to a person of ordinary skill in the art to provide the amine cured/hardened epoxy and polyaspartic ester film-forming resins taught by Hayes et al. (abstract, page 4 lines 5-15 and page 5 lines 4-20) as the polymer carrier medium in Gurin (para. 0111) in order to achieve a corrosion inhibiting coating composition having a robust reproducible performance, a reduced sensitivity to blistering and low cost for the purpose of protecting ferrous metal substrates and surfaces (Hayes et al., page 2 lines 19-24 and page 11 lines 14-21; Gurin, para. 0029 and 0087).  In other words, a person of ordinary skill in the art would find the disclosure of epoxy and other film-forming resins of Hayes et al. useful to practice the full extent of the disclosed “epoxies” and “carrier media” of Gurin.  
Regarding Applicant’s additional arguments and comments of the alleged differences between the fields of Gurin and Hayes et al. (see the paragraph bridging pages 9-10 of the present response) that nanocomposites differ from conventional composite materials due to a high surface to volume ratio and/or a high aspect ratio, the area of the interface between the matrix and reinforcement phases in nanocomposites is typically an order of magnitude greater than for convention composite materials, and the large amount of reinforcement surface area means that a small amount of nanoscale reinforcement can have an observable effect on the properties of the composite and vary from the interface to the bulk of the matrix, these arguments are not persuasive because the references are silent to objective teachings or concerns of surface area to volume ratio, high aspect ratio, matrix/reinforcement phase interface area, variance of properties from the reinforcement interface to the bulk of the matrix, etc. that would explicitly or implicitly dissuade one of ordinary skill in the art from their combination.  These alleged findings are not substantiated in the references.  The arguments of counsel cannot take the place of evidence in the record. In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965). 
Conclusion
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114.  Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
 Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW R DIAZ whose telephone number is 571-270-0324.  The examiner can normally be reached on Monday - Friday from 9:00 AM to 5:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 571-272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MATTHEW R DIAZ/Primary Examiner, Art Unit 1761                                                                                                                                                                                                        
/M.R.D./
March 19, 2021